IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45412

STATE OF IDAHO,                                )   2018 Unpublished Opinion No. 465
                                               )
       Plaintiff-Respondent,                   )   Filed: May 22, 2018
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
CHARLES ADAM SMITH,                            )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Elizabeth Ann Allred,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       Charles Adam Smith pled guilty to providing false information in the sex offender
registration. Idaho Code § 18-8311(2). The district court sentenced Smith to a unified term of
ten years with five years determinate and retained jurisdiction. Following the period of retained
jurisdiction, the district court suspended Smith’s sentence and placed him on supervised
probation for a period of three years. Subsequently, Smith admitted to violating the terms of the
probation and the district court revoked Smith’s probation, executed the underlying sentence, and
retained jurisdiction a second time. Following the second period of retained jurisdiction, the
district court relinquished jurisdiction. Smith filed an Idaho Criminal Rule 35 motion, which the



                                               1
district court denied. Smith appeals asserting that the district court abused its discretion by
denying his Rule 35 motion for a reduction of sentence.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Smith’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Smith’s Rule
35 motion is affirmed.




                                               2